Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This second, non-final rejection has been issued to correct deficiencies in the previous rejection and to place the rejection in better form for appellate review. 
In the amendment dated 28 July 2022, the following occurred: Claims 27 and 31 were amended; Claims 33 and 34 are new; Claims 7 and 19 have been cancelled. 
Claims 1-5, 10, 13-17, 22, and 24-34 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 30 March 2019.

Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: storing plurality of first entries, wherein each first entry contains information that associates a respective medical device controller with a respective physical location; storing a plurality of second entries, wherein each second entry contains information that associates a respective computer network device with a respective physical location; displaying, via a display screen of a medical device controller, operational data for a medical device communicatively coupled to the medical device controller; receiving, at a server, via a computer network, a message from the medical device controller that includes: (a) an identifier of the medical device controller, (b) an identifier of a computer network device through which the message traveled en route to the server, and (c) an image of at least some of the contents displayed on the display screen of the medical device controller; extracting, via the server, at least some of the operational data for the medical device from the image in the received message; in response to receipt of the message, automatically determining, via a plurality of machine learning modules of the server, whether an entry in the first electronic data store associates the medical device with a physical location; in response to receipt of the message, automatically determining, via the plurality of machine learning modules of the server, whether an entry in the second electronic data store associates the computer network device with a physical location; if (a) an entry in the first electronic data store is found that associates the medical device controller with a physical location and (b) no entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then storing, via the plurality of machine learning modules of the server, a new second entry in the second electronic data store, wherein the new second entry associates the computer network device with the physical location associated with the medical device controller in the first electronic data store; if (a) no entry in the first electronic data store is found that associates the medical device controller with a physical location and (b) an entry in the second electronic data store is found that associates the computer network device with a physical location, then storing, via the plurality of machine learning modules of the server, a new first entry in the first electronic data store, wherein the new first entry associates the medical device controller with the physical location associated with the computer network device in the second electronic data store; if (a) an entry in the first electronic data store is found that associates the medical device controller with a physical location, (b) an entry in the second electronic data store is found that associates the computer network device with a physical location, and (c) a comparison indicates that the physical location associated with the medical device controller in the first electronic data store differs from the physical location associated with the computer network device in the second electronic data store, then revising, via the plurality of machine learning modules of the server, the entry in the first electronic data store to associate the medical device controller with the physical location associated with the computer network device in the second electronic data store; and displaying, with a monitoring station, physical locations associated with one or more of the plurality of medical device controllers by the plurality of machine learning modules.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 10, 13-17, 22, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
The claim recites a system and method for tracking medical device location, which are statutory categories of invention.

Step 2A1
The limitations of (Claim 1 being representative): 
store a plurality of first entries in a first data store, wherein each first entry contains information that associates a medical device controller with a physical location;
store a plurality of second entries in a second data store, wherein each second entry contains information that associates a computer network device with a physical location;
display physical locations associated with one or more of the plurality of medical device controllers; and
receive messages, wherein each message includes: (a) an identifier of the respective medical device controller, (b) an identifier of one of the plurality of computer network devices through which the respective message traveled en route, and (c) an image of at least some of the contents, which includes operational data, displayed on the display screen of the respective medical device controller;
for each of the received messages:
extract at least some of the operational data for the respective medical device from the respective image;
determine whether an entry in the first data store associates the respective medical device controller with a physical location;
determine whether an entry in the second electronic data store associates the respective one of the plurality of computer network devices with a physical location;
if (a) an entry in the first data store is found that associates the respective medical device controller with a physical location and (b) no entry in the second electronic data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store a new second entry in the second electronic data store, wherein the new second entry associates the respective one of the plurality of computer network devices with the physical location associated with the respective medical device controller in the first electronic data store;
if (a) no entry in the first data store is found that associates the respective medical device controller with a physical location and (b) an entry in the second data store is found that associates the respective one of the plurality of computer network devices with a physical location, then store a new first entry in the first electronic data store, wherein the new first entry associates the respective medical device controller with the physical location associated with the respective one of the plurality of computer network devices in the second electronic data store; and
if (a) an entry in the first data store is found that associates the respective medical device controller with a physical location, (b) an entry in the second data store is found that associates the respective one of the plurality of computer network devices with a physical location, and (c) a comparison indicates that the physical location associated with the respective medical device controller in the first electronic data store differs from the physical location associated with the respective one of the plurality of computer network devices in the second data store, then revise the entry in the first electronic data store to associate the respective medical device controller with the physical location associated with the respective one of the plurality of computer network devices in the second data store; and
transmit / display physical locations associated with one or more of the plurality of medical device controllers.
as drafted, is/are a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system or method implemented by a server and first and second data stores (i.e., a computer), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the server and first and second data stores, this claim encompasses rule a person would follow to receive, process, and store location data for a medical device in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A2
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a server and first and second data stores that implements the identified abstract idea. The server and first and second data stores are not described by the applicant and are recited at a high-level of generality (i.e., a generic server / data stores performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional elements of (1) a plurality of medical device controllers having a user interface and a display screen that are configure to receive location data and display operational data, (2) a plurality of computer network devices, (3) a monitoring station configure to display data, (4) a computer network, and (5) a plurality of machine learning modules. Regarding (1), the medical device controllers represent locations from which data is received, which constitutes extra-solution activity in the form of pre-solution data gathering. Per MPEP 2106.05(g), extra-solution data gathering activity cannot provide a practical application.
Regarding (2) and (4), the plurality of computer network devices and the computer network merely generally link the abstract idea to a particular technological environment or field of use. The Examiner notes that the computer network devices do not actually perform a function in the claim. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application. Regarding (3), the monitoring station represent locations to which data is transmitted, which constitutes extra-solution activity in the form of post-solution data outputting. Per MPEP 2106.05(g), extra-solution data gathering outputting cannot provide a practical application.
Regarding (5), the plurality of machine learning modules are only recited as a tool to apply the abstract idea to generic, unspecified algorithms and output the results (saying “apply it"). The Specification does not provide any detail as to the type of machine learning modules or how the machine learning model specifically arrive at their solution. The claim recites a result-oriented solution and lacks details as to how the computer arrives at the solution and/or represent a commonplace mathematical algorithm being applied on a general-purpose computer. Per 2106.05(f), instructions to apply an abstract idea (“apply it”) cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and first and second data stores to implement the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) the medical device controllers and (3) the monitoring station were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. Applicant’s Specification at Fig. 1, 2, Para. 0002, 0005, 0052, 0053, 0061, 0062, 0081 describes that a plurality of medical device controllers having a user interface and a display screen that are configure to receive location data and display operational data as known in the prior art. Applicant’s Background section of the Specification at Para. 0003 indicates that monitoring stations are known in the art. Further, MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (2) a plurality of computer network devices and (4) a computer network were determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Further, Applicant’s Specification at Para. 0003 indicates that computer networks are well-understood, routine, conventional in the field. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a plurality of machine learning modules were determined to apply the abstract idea (“apply it”). This has been re-evaluated under the “significantly more” analysis and has been found to be well-understood, routine, and conventional in the field. The prior art of record indicates that using one or more machine leaning modules is well-understood, routine, and conventional in the field (See U.S. Patent Application Publication No. 20070080801 to Weismiller at Para. 0064; U.S. Patent Application Publication No. 20080169927 to Graves at Para. 0065). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
Accordingly, even in combination, these additional elements do not provide significantly more. As such the claim is not patent eligible.	
Claims 2-5, 10, 14-17, 22 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 3, 14, 15 merely describe(s) how data is communicated. Claim(s) 10, 22 merely describe(s) further revising entries based on criteria. Claim(s) 24 merely describe(s) how location entries was created. Claim(s) 26 merely describe(s) the make-up of the image. Claim(s) 27, 28, 31, 32 merely describe(s) the data received in the message and/or the data that is extracted from the message. Claim(s) 30 merely describe(s) the data that is displayed
Claim(s) 4, 16 includes the additional element of “a wireless access point.” Under the practical application and significantly more analysis this additional element generally links the claimed invention to a particular technological environment or field of use. Per MPEP 2106.05(h) & MPEP 2106.05(A), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application or significantly more. Further, the Background of the Specification at Para. 0003 indicates that wireless segments (i.e., access points) are well-understood, routine, and conventional in the field.
Claim(s) 5, 17 includes the additional element of “a cellular base station.” Under the practical application and significantly more analysis this additional element generally links the claimed invention to a particular technological environment or field of use. Per MPEP 2106.05(h) & MPEP 2106.05(A), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application or significantly more. Further, the prior art of record indicates that determining the location of a hospital medical device using a cellular base station is well-understood, routine, and conventional in the field (see US 20170242968 to Kiukkonen at Para. 0039; US 20200335190 to Chung at Para. 0068).
Claim(s) 25, 29 includes the additional element of one or more heart pumps that are communicatively coupled to the one or more controllers. Under the practical application and significantly more analysis these additional elements generally link the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h) & MPEP 2106.05(A), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application or significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 34 are rejected for lack of adequate written description. 
Claims 33 and 34 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. This is a new matter rejection.
Specifically, the claims recite “train the plurality of machine learning modules.” The as-filed disclosure is silent as to training the machine learning modules. There is no description whatsoever of training the plurality of machine learning modules. The word “train” or equivalents thereof does not appear in the as-filed disclosure. See, e.g., Spec. Para. 0090-0098. Per the accepted meaning in the art (see Training ML Models at Pg. 1; Machine Learning for Dummies at Pg. 4, 33-38, 57-58; Osvaldo Simeone, A Very Brief Introduction to Machine Learning With Applications to Communication Systems, 4 IEEE Transactions on Cognitive Communications and Networking 648 (2018) at Pg. 648, 649), training a machine learning model comprises utilizing target/training data which contains the “correct answer” for a particular problem that allows the ML model to learn the answer based on patterns in the training data. Thereafter the trained ML model may be used to produce a prediction based on new data for which the answer is not known. The present application discloses utilizing (presumably) pre-trained ML models to output a result (storage in a particular location), but does not disclose training of the ML models with any type of training data.    
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites “train the plurality of machine learning modules.” The claim is indefinite because it is unclear where the training of the machine learning modules occurs in the claim. The “train” functionality of the claim recites extracting data, determining information from the extracted data, and storing certain data in a database based on the determination(s). There is no actual training recited in the claim and thus it is unclear what the “train” functionality is in reference to.
Alternately and/or in addition, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “train” in claim 33 in reference to the plurality of machine learning models is used by the claim to mean “extracting...determining...determining...storing,” while the accepted meaning (see Training ML Models at Pg. 1) is “The process of training an ML model involves providing an ML algorithm (that is, the learning algorithm) with training data to learn from. [...] The training data must contain the correct answer, which is known as a target or target attribute. The learning algorithm finds patterns in the training data that map the input data attributes to the target (the answer that you want to predict), and it outputs an ML model that captures these patterns.” See also Machine Learning for Dummies at Pg. 4, 33-38, 57-58; Osvaldo Simeone, A Very Brief Introduction to Machine Learning With Applications to Communication Systems, 4 IEEE Transactions on Cognitive Communications and Networking 648 (2018) at Pg. 648, 649. The term is indefinite because the specification does not clearly redefine the term.
By virtue of their dependence from Claim 33, this basis of rejection also applies to dependent Claim 34.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-5, 10, 13-17, 22, and 24-32, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
For the reasons already provided in the responses previously filed on June 16, 2021 and February 7, 2022, Applicant respectfully disagrees. Simply put, the Office Action identifies "instructions" in claim l, but does not explain how those instructions relate to managing personal behavior or relationships or interactions between people or why no such relationship is required.
Regarding (a), the Examiner respectfully submits that the claimed invention recites the abstract idea of (to paraphrase the identified abstract idea, supra) collecting data about the location of medical device in a hospital, analyzing data, and storing location data based on the analysis. The Examiner respectfully submits that this represents a human activity; the human activity of tracking the location medical devices. Para. 0004, 0005 describes such tracking as a human activity. Applicant’s claimed invention may represent a specific and particular way of tracking the location medical devices; however, the identified abstract idea remains a series of rules or steps a human would follow to perform the human task of tracking the location medical devices.
The Office Action appears to incorrectly suggest that any rules or instructions can be classified as abstract ideas. However, this interpretation ignores the fact that this particular type of abstract idea falls within the larger sub-grouping of "managing personal behavior or relationships or interactions between people." Therefore, Office Action has failed to establish that the claim l recites any rules or instructions that relate to managing personal behavior or relationships or interactions between people.
Regarding (b), the Examiner respectfully submits that the neither the rejection nor the Examiner stated that any rules or instructions can be classified as abstract ideas. The Examiner stated that abstract idea of Applicant’s invention is a series of rules or instructions. It is also unclear how “the fact that this particular type of abstract idea falls within the larger sub-grouping of ‘managing personal behavior or relationships or interactions between people’” affects this determination. To the extent that the Applicant is arguing that “rules or instructions” can only encompass playing games (e.g., a dice game), instructions for assigning hair designs, and instructions for how to hedge risk, these are merely non-limiting examples of rules or instructions that encompass managing personal behavior or relationships or interactions between people. 
Why is it that claim l is supposedly more related to rules for playing games (e.g., a dice game), instructions for assigning hair designs, and/or instructions for how to hedge risk than a method for training a neural network? Much like claim l of Example 39 of the 2019 P.E.G., which is not directed to an abstract idea, claim l of the present application recites a system configured to train a plurality of machine learning modules.
Regarding (c), the Examiner respectfully submits that this is because, unlike Example 39, Applicant’s claims are not directed to training a neural network as will be discussed infra.
In much the same way that claim l of Example 39 recites a method for training a neural network, claim l of the present application recites a system configured to train a plurality of machine learning modules. For example, for each of the "received messages," claim l states that: [citing to the if/then statements of the independent claims]. The features immediately following the word "if' are an input. The features immediately following the word "then" are an output. Therefore, the plurality of machine learning modules are being instructed to make certain associations.
Regarding (d), the Examiner respectfully submits that the argued features are not “training” of a machine learning model within any accepted definition known in the art. Initially, the “if” statement is an act performed by the server, not the ML model. Thereafter the server stores the data using the ML model. Using an ML model to store data in a particular manner is not training an ML Model; it is using a (presumably) pre-trained model to perform a function, i.e., produce an output. 
For instance, Training ML Models at Pg. 1 state: “The process of training an ML model involves providing an ML algorithm (that is, the learning algorithm) with training data to learn from. [...] The training data must contain the correct answer, which is known as a target or target attribute. The learning algorithm finds patterns in the training data that map the input data attributes to the target (the answer that you want to predict), and it outputs an ML model that captures these patterns.” The trained ML model is then fed new inputs for which the output based on the training data is sought. These new inputs correspond to the data to be stored of Applicant’s claims.
A further example is provided in Machine Learning for Dummies at Pg. 4 which state “A machine learning model is the output generated when you train your machine learning algorithm with data. After training, when you provide a model with an input, you will be given an output. For example, a predictive algorithm will create a predictive model. Then, when you provide the predictive model with data, you will receive a prediction based on the data that trained the model.” Further examples are provided at Pg. 33-38, 57-58 with the Examiner noting that continual learning (iterative training) of a ML model requires that the system know whether or not the outcome of the model is correct or not. Just producing an output is not training an ML model.
And finally, the documents cited by the Applicant supports the Examiner’s position. Simeone at Pg. 648 states that “in its most basic form, the machine learning approach substitutes the step of acquiring domain knowledge with the potentially easier task of collecting a sufficiently large number of examples of desired behaviour for the algorithm of interest.” The examples containing the desired behavior (i.e., answers) is the training data that is used to create the ML model. Even assuming that the ML model is an unsupervised model, the system still requires training data that the system uses to identify properties. Once these properties are identified the ML model is trained and a new input may be provided for which the trained ML model produces an output. Hu at Pg. 2410-2412 also supports the Examiner position where it discusses the fact that neural networks learn from “concrete examples,” “labeled instances,” “logical structured knowledge,” or “specific examples” all of which are synonymous with training data.
In Applicant’s claims there is no training step. The models are fed new data for which a solution is sought (i.e., storing) and the model produces an output (the storing). The Examiner is not splitting hairs. There is literally no training step in the claims (or disclosure) within the accepted meaning in the art. 
However, even assuming arguendo that this is an appropriate characterization, a logical rule can be used to train a machine learning module.
Regarding (e), the Examiner respectfully submits that while this may or may not be true, it is a non-starter because no training actually occurs based on logic rules in Applicant’s claim. The “set of logic rules” referred to by the Applicant in the Hu reference are logical rules that the particular type of machine learning algorithm uses to train itself using the training data. Hu at Pg. 2411 evidences this where it discusses using structured knowledge (training data) in addition to a rule-regularized teacher (rules) to train the neural network. The “rules” of Applicant’s claim—the if/then statements—are rules used by the server to determine whether to implement the ML models to store the data.
Claim l of the present application recites an improved system for training a plurality of machine learning modules to detect the locations of medical device controllers.
Regarding (f), the Examiner respectfully disagrees. First, as discussed supra, no training occurs with respect to the ML models. Second, the ML models do not detect the location of the medical device controllers. The ML models store data in the data stores based on a determination by the server as to whether there are entries in data stores and (possibly) transmit this data. 
To solve this problem, the Specification discloses systems and methods that "utilize one or more machine learning modules to infer the physical locations from computer network messages received from the medical device controllers, including information about computer network components that are proximate ones of the medical device controllers."
Regarding (g), the Examiner respectfully submits that the claims do not require the ML models to infer the locations. The claim states that the server looks to see whether various entries are present in data stores. If the entries are not present based on certain indications, the ML models are used to enter the data. Notably, the locations are already known by the system. The ML models are merely used as a tool to enter the known data into a data store. 
Even assuming arguendo that the ML models did infer locations, this is not a solution to any identified technical problem. The inability of medical personnel to keep track of the location of medical devices was not a problem caused by the technological environment to which the claims are confined (a generic server). The Examiner does not dispute that the Applicant’s claimed invention provides a technological solution to the noted problem; however, without a technological problem, a practical application is not present based on this measure.
When viewed as a whole, it is clear that claim l integrates the alleged judicial exception into a practical application.
Regarding (h), the Examiner respectfully submits that the Applicant does not state why the claimed invention “when viewed as a whole” provides a practical application other than to reiterate the arguments previously addressed. What about the invention “when viewed as a whole” provides a practical application? The Examiner notes that the arguments presented on Pg. 15 and 16 of the prior response similarly contained a statement without providing any particular argument for the Examiner to respond to.
As already explained above, the Specification of the present application identifies both a technical problem and a solution to that problem. The Specification explains that if a medical device controller is moved, for example from one room or floor or building to another, the medical personnel remotely monitoring the controller may have no way to learn of the new location, which can jeopardize patient safety.
Regarding (h), the Examiner respectfully submits that the argued problem is not a problem caused by the server and thus it is not a technical problem. This is, at best, a personnel training problem.
Much like the claims discussed in Ex Parle Liu, No. 2019-002937, 2020 Pat. App. LEXIS 5054 (P.T.A.B. June 26, 2020), claim l of the present application recites a practical application under Step 2A, Prong Two. [...] The P.T.A.B. has reached similar conclusions in other cases involving machine learning. See, e.g., Ex Parle Ram, No. 2021-002766, 2021 Pat. App. LEXIS 6150 (P.T.A.B. October 14, 2021) (analyzing the claims of U.S. Application No. 15/294,866 and reversing the examiner under Step 2A, Prong Two); Ex Parle Ajmera, No. 2020-002086, 2020 Pat. App. LEXIS 10403 (P. T.A.B. September 9, 2020) (analyzing the claims of U.S. Application No. 13/926,988 and reversing the examiner under Step 2A, Prong Two); Ex Parle Kannan, No. 2018-004925, 2019 Pat. App. LEXIS 3779 (P.T.A.B. June 11, 2019) (analyzing the claims of U.S. Application No. 14/080,578 and reversing the examiner under Step 2A, Prong Two); Ex Parle Donovan, No. 2017-005993, 2019 Pat. App. LEXIS 1641 (P.T.A.B. March 5, 2019) (analyzing the claims of U.S. Application No. 12/821,664 and reversing the examiner under Step 2A, Prong Two). 
Regarding (i), the Examiner respectfully submits the cited non-precedential PTAB decisions are specific to the facts before the panel, have not be subject to appellate review, and are not binding on the present rejection. As such, the Examiner declines to address them. A list of precedential and/or informative PTAB decisions that the Applicant may rely upon are listed at the following website: https://www.uspto.gov/patents/ptab/precedential-informative-decisions .

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-5, 10, 13-17, 22, and 24-32, the Examiner has considered the Applicant’s arguments and finds them persuasive. The prior art of record does not teach or suggest the claimed invention as noted in the section entitled Subject Matter Free of Prior Art.

	
	
Conclusion
The following prior art made is of record as being pertinent to applicant's disclosure:
Dixon et al. (U.S. Patent Application Publication No. 2015/0081335) teaches systems and methods for receiving and tracking patient bed location and association information in a central system.
Kiukkonen (U.S. Patent Application Publication No. 2017/0242968) teaches a system for reconfiguring a patient monitoring device based on the location of the monitoring device in a hospital setting.
Hayhurst (Seek and You Shall Find? Tracking Medical Devices in Healthcare Facilities) which discusses the use of RFIDs to track medical devices in a healthcare facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626